Order modified by requiring the bill of particulars to set forth: First, a complete and detailed statement showing the names of each and every creditor of the corporation plaintiff at the time of the transfer of the assets to defendant Burton, together with the amounts due to each and every creditor. Second, an exact and detailed list of each and every stockholder of the plaintiff corporation, together with the number of shares owned by him-, who did not consent to such transfer. Third, an exact and detailed statement showing in what amounts the directors or officers of the company were unsecured creditors, or who of them were indorsers on the outstanding and unpaid notes of said company, and to what extent; and an exact and detailed statement showing in what amount the president and general manager were creditors of said company for money advanced for taxes and tax certificates as *918set forth in paragraph 8 of the complaint. Fourth, an exact and detailed statement showing the debts of the said corporation still outstanding, together with the names of the creditors and the amounts due, as alleged in paragraph 16 of the complaint. Fifth, an exact and detailed statement setting forth the names and offices of the present officers of the corporation, together with the date of their elections respectively as set forth in paragraph 20 of the complaint. As so modified the order is affirmed, without costs. Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred. Order to be settled before the presiding justice.